DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

  
Information Disclosure Statement
2.    The information referred to in the information disclosure statement (IDS) filed on 5/07/2021 has not been considered as to its merits. References of the IDS has been crossed out to indicate that the reference were not considered because name of patentee or applicant of cited document are not found in the patent number, such as patent number 2002064488 (WO) with name of patentee Cobotics Inc.     
Appropriate corrections are required.


Specification
3.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD AND SYSTEM FOR SETTING A VALUE FOR A PARAMETER IN A VEHICLE CONTROL SYSTEM.


                                 Claim Interpretation 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 	Such claim limitation(s) is/are: a control unit for generating a graphical user interface in claim 21 and detection unit are configured to detect a first user input in claim 21; the control unit and detection unit are configured to detect the second user input in claim 22; the control unit and detection unit are configured to detect the positioning gesture in claim 23; the control unit and detection unit are configured to enlarge the setting object in claim 26; the control unit and detection unit are configured to detect an end of the first and second user input in claim 28.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 11-13, 19-22, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (US 2014/0229897 A1).
 	As in independent Claim 11, Agrawal teaches a method for setting a value for a parameter in a vehicle control system (figs. 2-5, at least pars. 21,31-34, methods and systems for adjusting a parameter on a display device (e.g., a display 200) of a vehicle), comprising: 
generating, via a control unit, a graphical user interface, wherein the graphical user interface comprises a selection object assigned to the parameter (figs. 2-5 at least pars. 31-33, the display device displays a graphical user interface that comprises selectable buttons (e.g., a Brightness button 204, a Contrast button 206, a Gamma button 208, and a Saturation button 210) assigned to the parameter); 

positioning, via the control unit, the selection object on the graphical user interface on the basis of the positioning gesture (figs. 2-5, at least pars. 31-34, the display device displays the slider control 300 on the display 200 based on the touch input); 
detecting, via the detection unit, a second user input comprising a setting gesture (figs. 2-5, at least pars. 31-34, the display device detects a second user input moving up or down a slider control 302 of the slider 300 (e.g., sliding or dragging operation) to alter values for the parameter; further see fig. 9, pars. 36-39); and 
setting, via the control unit, the value for the parameter of the setting object on the basis of the setting gesture (figs. 2-5, at least pars. 31-34, the values for the parameter of the slider can be adjusted based on the second user input; further see fig. 9, pars. 36-39).  

 	As in Claim 12, Agrawal teaches all the limitations of Claim 11. Agrawal further teaches that the second user input is detected by the detection unit after the first user input (at least pars. 31-34, the second user input (e.g., sliding or dragging operation) is detected after the first user input (e.g., selecting the button)).  

 	As in Claim 13, Agrawal teaches all the limitations of Claim 11. Agrawal further teaches combining, via the control unit, the first and second user inputs form a movement, where (i) the start of the second user input is detected after the movement is interrupted, or (ii) the first and second user inputs form a movement is detected after a change in the direction of movement is detected (fig. 9, pars. 37-38, if for some reason, the button is disengaged (step 910), the display is restored (step 912) to its state prior to the button engagement).

 	As in Claim 19, Agrawal teaches all the limitations of Claim 11. Agrawal further teaches detecting an end of the first and second user input, and facing the setting object in response thereto (fig. 9, pars. 37-38, after releasing the slide control (step 912), the display is restored (step 912) to its state prior to the button engagement and the process ended (step 920)).  

 	Claim 20 is substantially similar to Claim 11 and rejected under the same rationale.

 	Claim 21 is substantially similar to Claim 12 and rejected under the same rationale.

 	Claim 22 is substantially similar to Claim 13 and rejected under the same rationale.

 	Claim 28 is substantially similar to Claim 19 and rejected under the same rationale.

	As in Claim 29, Agrawal teaches a method for setting a value for a parameter in a vehicle control system (figs. 2-5, at least pars. 21,31-34, methods and systems for adjusting a parameter on a display device (e.g., a display 200) of a vehicle), comprising: 
generating, via a control unit, a graphical user interface, wherein the graphical user interface comprises a selection object assigned to the parameter (figs. 2-5 at least pars. 31-33, the display device displays a graphical user interface that comprises selectable buttons (e.g., a Brightness button 204, a Contrast button 206, a Gamma button 208, and a Saturation button 210) assigned to the parameter); 
detecting, via a detection unit, a first user input comprising a positioning gesture relating to the selection object, wherein a setting object is generated on the basis of the first user input (figs. 2-5, at least pars. 31-34, in response to a first user input selecting one of the buttons, a slider control 300 (hereinafter slider 300) can be appeared on the display 200. Further, the display device can detect proximity gestures (pars. 8, 10, and claim 1));
positioning, via the control unit, the selection object on the graphical user interface on the basis of the positioning gesture (figs. 2-5, at least pars. 31-34, the display device displays the slider control 300 on the display 200 based on the touch input); 
detecting, via the detection unit, a second user input comprising a setting gesture (figs. 2-5, at least pars. 31-34, the display device detects a second user input moving up 
 	combining, via the control unit, the first and second user inputs form a movement, where (i) the start of the second user input is detected after the movement is interrupted, or (ii) the first and second user inputs form a movement is detected after a change in the direction of movement is detected (fig. 9, pars. 37-38, if for some reason, the button is disengaged (step 910), the display is restored (step 912) to its state prior to the button engagement); and 
setting, via the control unit, the value for the parameter of the setting object on the basis of the setting gesture (figs. 2-5, at least pars. 31-34, the values for the parameter of the slider can be adjusted based on the second user input; further see fig. 9, pars. 36-39).  


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. 	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Ishigaki et al. (US 2008/0141181 A1) and further in view of Soenke et al. (WO2014026854A1, published on February 20, 2014).
 	As in Claim 14, Agrawal teaches all the limitations of Claim 11. Agrawal does not teach detecting the positioning gesture comprises detecting a wiping gesture trajectory, and wherein detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory.  
 	However, in the same filed of the invention, Ishigaki teaches that detecting the positioning gesture comprises detecting a wiping gesture trajectory (see at least figs. 8-9, pars. 92-95, with a hand gesture moving from one location to another location to select a desired button (e.g., a high-level menu) for displaying a lower-level menu).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the displaying of the lower-level menu with the hand gesture selecting the high-level menu taught by Ishigaki to display the user interface elements (e.g., the lower-level menu) with the hand gesture selecting the user interface elements (e.g., high-level menu) when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to provide a way to display additional user interface elements with the hand gesture for user’s convenience.
Agrawal and Ishigaki do not teach that detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory.
 	However, in the same filed of the invention, Soenke teaches that detecting the setting gesture comprises detecting the setting gesture along the wiping gesture trajectory (figs. 4-8, pars. 40, 42-44, graphical representations of switching symbols 16-
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the displaying of the lower-level menu with the hand gesture selecting the high-level menu taught by Ishigaki with the displaying of the graphical representation of the switching symbol upward with the user input taught by Soenke to display the graphical representation of the switching symbol upward with the user input when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to display an adjusting controller upward with the user input for user’s convenience.

 	Claim 23 is substantially similar to Claim 14 and rejected under the same rationale.


7. 	Claims 15-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Picard, Jean-Charles (US 2014/0026093 A1).
As in Claim 15, Agrawal teaches all the limitations of Claim 11. Agrawal does not teach that the setting object comprises a slider with a scale and a control element, wherein detecting the setting gesture comprises detecting sliding of the control element along the scale.  
Picard teaches that the setting object comprises a slider with a scale and a control element, wherein detecting the setting gesture comprises detecting sliding of the control element along the scale (figs. 3-4, at least pars. 28-29, a slider edit tool 300 displays ranges/scales that allows a user to control values with a user input).  
  	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the adjusting of the values with the user input sliding of the slider control along the scale taught by Picard to adjust the values with the user input sliding of the slider control along the scale when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to provide a slider control with scales so that a user can easily view adjusting points through the scales.

As in Claim 16, Agrawal teaches all the limitations of Claim 11. Agrawal does not teach that the value of the parameter that is set is displayed alphanumerically during the detecting of the setting gesture.  
However, in the same filed of the invention, Picard teaches that the value of the parameter that is set is displayed alphanumerically during the detecting of the setting gesture (at least figs. 3-4 and pars. 28-29, the slider edit tool 300 displays values of the parameter alphanumerically during adjusting it with the user input).
Agrawal with the displaying of the values of the parameter alphanumerically during the adjusting it with the user input taught by Picard to display the values of the parameter alphanumerically during the adjusting it with the user input when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to display values of the parameter alphanumerically during the adjusting it on a slider control so that a user can easily view information of the values to select a desired value.

 	Claim 24 is substantially similar to Claim 15 and rejected under the same rationale.

 	Claim 25 is substantially similar to Claim 16 and rejected under the same rationale.


8. 	Claims 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2014/0229897 A1) in view of Soenke et al. (WO2014026854A1, published on February 20, 2014).
 	As in Claim 17, Agrawal teaches all the limitations of Claim 11. Agrawal does not teach that the setting object is enlarged during the positioning of the setting object.  
Soenke teaches that the setting object is enlarged during the positioning of the setting object (figs. 4-8, pars. 40, 42-44, graphical representations of switching symbols 16-1 and 16-2 for an air-conditioning device (e.g. ventilation) that can be enlarged during detecting of the user input).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the detecting of the user inputs to bring the slider control for adjusting values taught by Agrawal with the changing of the adjusting controller (e.g., arrow representation in this example) in size during the detection of the user input taught by Soenke to change the adjusting controller (e.g., arrow representation in this example) in size during the detection of the user input when the user adjusts values for the parameter with the user inputs after displaying the slider control. The motivation or suggestion would be to change an adjusting controller in size according to the user inputs when the user adjusts values for the parameter with the user inputs that allows the user to graphically visualize the values the user entered.

As in Claim 18, Agrawal teaches all the limitations of Claim 11. Agrawal does not teach that the setting object is slid upward on the user interface during the detection of the positioning gesture.  
However, in the same filed of the invention, Soenke teaches that the setting object is slid upward on the user interface during the detection of the positioning gesture (figs. 4-8, pars. 40, 42-44, for example, a graphical representation of switching symbol 16-1 is being sided upward on a display surface 2 during a user input).
Agrawal with the displaying of the graphical representation of the switching symbol upward with the user input taught by Soenke to display the graphical representation of the switching symbol upward with the user input when the user adjusts values for the parameter with the user inputs on the slider control. The motivation or suggestion would be to display an adjusting controller upward with the user input for user’s convenience.

 	Claim 26 is substantially similar to Claim 17 and rejected under the same rationale.

 	Claim 27 is substantially similar to Claim 18 and rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 


/RINNA YI/
Primary Examiner, Art Unit 2144